Curran, Dennis J., J.
Melissa Couepei was a healthy and independent young woman attending junior college and working two jobs when she climbed into the back seat of a car on Saturday night, June 24, 2007. The driver was 22-year-old William Santiago; the car’s owner was his brother and passenger Joselito Santiago, age 21. The events of that night changed Melissa’s life forever.
After leaving a Providence nightclub, Santiago was speeding on Route 146 northbound in Uxbridge, Massachusetts. Suddenly and without subsequent explanation, he drifted into the breakdown lane and smashed into the rear end of a disabled 1992 AMC Cherokee, which, in turn, crashed into a tow truck in front of it. Three occupants of the Santiago car and the tow truck driver were all seriously injured.
Melissa was jettisoned from the back seat of the car through the front window and ejected from the car. She was transported by life flight to the University of Massachusetts Medical Center where she was diagnosed as having sustained a severe brain injury complicated by a left subdural hematoma. Deepak Takhani, M.D. diagnosed a “moderate sized tem-poraroparietal frontal subdural hematoma with 5 mm midline shift to the right.”
*104Melissa underwent brain surgery; the hematoma was removed by a left ventriculostomy and left frontal parietal craniotomy. Her third upper rib, left fifth through ninth ribs, second right rib and left foot were all fractured. Her lungs suffered serious contusions. She remained in an iatrogenically-induced coma for three weeks at the UMass Medical Center from June 24, 2007 through July 12, 2007 when she was transferred to, and remained, at the Spaulding Rehabilitation Hospital until July 31, 2007. Thereafter, she received out-patient treatment at the Whittier Rehabilitation Hospital from August 1, 2007 until at least September 24, 2007.
Neuropsychological examinations revealed slightly slurred speech and worsened attention and concentration (pre-accident, she had similarly so diagnosed) and her insight and judgment were deemed “fair to good.” Her treating physician described her moods as “all over the place” (see report dated September 4, 2008 from John F. Sullivan, M.D.). She was found to have an “emergent mood disturbance with some irritability, but primarily characterized by depression." (Id.) On September 11, 2008, Dr. Sullivan opined that the probable duration of Melissa’s condition was “. . . uncertain, lifelong sequelae of TBI are likely.” (See Leave of Absence Medical Certification from UMass Memorial.) He diagnosed “mood disorder, anxiety disorder, cognitive impairment secondary to traumatic brain injury.” (Ibid.)
At the Spaulding Rehabilitation Hospital, Heechin Chae, M.D. concluded that Melissa had suffered “. . . severe cognitive and language impairments characterized by decreased attention, memory, verbal fluency, organization and problem solving. [Her] language was characterized by word finding difficulties and para-phasic errors.” (See Discharge Summary dated July 31,2007.) Fortunately, Melissa’s participation in therapy has resulted in “significant gains. [She] continues to present with mild moderate cognitive and language impairments.” (Ibid.)
With the passage of time, Melissa’s mother reported that cognitive-wise, she seemed to moving in the right direction with continued improvement. (See report from Ennis Jesus Duffis, M.D. dated November 26, 2008.) But despite some progress, Smita Parulkar, M.D., concluded that she has suffered “short term memory loss, higher cognitive function loss and gait incoordination” and “. .. has made slow improvement in [the] last six months.”
Melissa’s forehead was severely scarred, although her appearance from early photographs has markedly improved. She presently also suffers from severe back pain which causes her to lose her balance easily. Her gait is impaired as well.
The state police charged William Santiago with three counts of operating under the influence causing serious injuiy, speeding, negligent operation and a marked lanes violation. He was also charged with being a habitual traffic offender, his license having been revoked at the time of the crash. He later pled guilty to two counts of operating under the influence of alcohol and having caused serious injury and driving a car after his license had been revoked as a habitual traffic offender. He was sentenced to 6-8 years in the state prison.
On Januaiy 23, 2009, Brenda Couture, acting as her daughter’s guardian, filed suit against William J. Santiago, Jr. and Joselito Santiago. Service was effectuated on April 17, 2009. Both defendants failed to answer the complaint and were defaulted on March 9, 2010. A hearing to assess damages was held on March 15,2010.1
According to a Blue Cross Blue Shield itemization, Melissa sustained at least $217,0002 in medical bills, which include, but are not limited to, the following:
CVS Pharmacy $155.
University of Massachusetts Medical Center 164,398.
Whittier Hospital 15,405.
Uxbridge Fire Department 850.
Mass. General Physicians Org. 2,168.
University of Massachusetts Radiology 2,111.
Spaulding Rehabilitation Hospital 35.512.
TOTAL TO DATE AND CONTINUING: $220,598.
Melissa lost wages from the two jobs she held before the accident: Americare where she worked part-time, averaging $76 a week, and the UMass Medical Center, where she earned over $21,700 during the previous year as an observer of at-risk patients.
Upon petition, a Worcester Probate Court judge appointed Melissa’s mother, Brenda Couture, as her permanent guardian.
Melissa’s mental impairment has been significant. She has lost, to an immeasurable degree, the ability to set and drive her life agenda. Her freedom and independence have been severely compromised. Instead, she is now largely dependent upon family and friends — indeed, she was unable even to file this action, brought as it was, by her guardian and mother, Brenda Couture. While it is difficult to place a value on such a devastating loss, our hearts go out to such a victim whose “. . . inaction [now] saps the rigors of the mind,” borrowing a phrase attributed to Leonardo da Vinci in “Who Speaks for the Victim,” by James Perdue.
ORDER
Given the catastrophic injuries suffered by Melissa which have severely diminished her mental capacity, her many broken ribs, compromised lung, lingering speech and memory difficulties, judgment shall enter forthwith for the plaintiff Brenda Couture as guardian for Melissa Couepel in the sum of $1,250,000 against the defendants William Santiago and Joselito Santiago, individually and severally.

 Brothers Santiago are presently incarcerated at MCI Concord (William) and Worcester County House of Correction *105(Joselito). While neither answered the complaint, at least William was aware of the lawsuit’s existence, having been deposed at the prison on September 30, 2009. He recalled nothing about the accident, or at least so testified at his prison deposition.


 At the assessment hearing, Brenda Couture claimed there was at least a “million dollars” in medical bills incurred by her daughter. However, I have reviewed the contents of the two boxes of documents filed by her mother at the hearing. Many duplicate bills abound. After reviewing the contents, I calculate Melissa’s medical bills to be $220,598.